               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )      Criminal No. 2014-1
                                 )
RICHARD ANTONIO HODGE, JR.,      )
                                 )
               Defendant.        )
                                 )

ATTORNEYS:

Gretchen C.F. Shappert, United States Attorney
George A Massucco-LaTaif, AUSA
Kim L. Chisholm, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Richard Coughlin, FPD
Melanie Turnbull, AFPD
Office of the Federal Public Defender
St. Thomas, U.S.V.I.
     For Richard Antonio Hodge, Jr.

                               ORDER
GÓMEZ, J.

      On April 9, 2019, the Court held a supplemental sentencing

hearing with respect to restitution in this matter. At that

hearing, the Court inquired of the parties whether there was any

legal authority that precluded the Court from ordering

restitution in this matter at this stage. In response, the

parties each asserted that they were not aware of any legal

authority precluding an order of restitution at this stage.

Nevertheless, to give the parties a proper opportunity to
United States v. Hodge
Criminal No. 2014-1
Order
Page 2

respond, the Court, from the bench, ordered the parties to

submit briefs on that issue by no later than 3:00 p.m. on May 6,

2019. Additionally, the Court asked both parties to verify the

restitution amounts and payees originally identified by the

United States in its July 8, 2015, filing. See Government’s

Resp. to Ct.’s Inquiry, ECF No. 93-1. Subsequently, the Court

set a restitution hearing for May 16, 2019.

      On May 6, 2019, Hodge filed a brief in response to the

Court’s inquiry. Hodge argued that 18 U.S.C. § 3664(d)(5)

precludes the Court from ordering restitution at this stage. In

support of that argument, Hodge referred the Court to United

States v. Dolan, 560 U.S. 605 (2010).

      The United States failed to submit a brief on or before May

6, 2019 as directed by the Court. Thereafter, on May 7, 2019,

the Magistrate Judge asked the United States to explain why it

failed to comply with the Court’s directive. Among other things,

the United States suggested that the Court should issue written

orders to ensure the United States’s compliance with Court

directives.

      On May 10, 2019, the United States filed a brief in

response to the Court’s inquiry. In that brief, the United

States agreed with Hodge that 18 U.S.C. § 3664(d)(5) precludes

the Court from ordering restitution at this stage. That brief
United States v. Hodge
Criminal No. 2014-1
Order
Page 3

did not verify the accuracy of the restitution amounts and

payees originally identified by the United States. The United

States also failed to address any of the relevant restitution

caselaw. Indeed, Dolan has been interpreted to permit

restitution up to five years after entry of a judgment and

commitment order where a sentencing court indicates its intent

to impose restitution. See United States v. Dalicandro, 711 F.

App’x 38 (2d Cir. 2017); see also United States v. Ottaviano,

738 F.3d 586 (3d Cir. 2013); United States v. Amaechi Antwan

Ahuama, 686 F. App’x 82 (3d Cir. 2017); United States v.

Pickett, 612 F.3d 147 (2d Cir. 2010); United States v. Gushlak,

728 F.3d 184 (2d Cir. 2013); United States v. Bell, 514 F. App’x

423 (5th Cir. 2013); United States v. Rodriguez, 751 F.3d 1244

(11th Cir. 2014); cf. United States v. Pileggi, 703 F.3d 675

(4th Cir. 2013); United States v. Murray, 700 F.3d 241 (5th Cir.

2012).

      Here, at the June 24, 2015, sentencing, the Court informed

the parties of its intent to impose restitution:

      THE COURT: Now, with respect to restitution, the Court
      has a concern and a few questions. Restitution is
      required.

      . . .

      So I’m going to give the parties an opportunity to
      present   such   information.  And   since   it’s   the
      government’s burden and obligation, I’ll first give the
      government an opportunity to present that, at least in
United States v. Hodge
Criminal No. 2014-1
Order
Page 4

      some submission, then the defense can have an
      opportunity to comment on it. And we will reconvene here
      and the Court will impose the appropriate restitution
      amount.

See Sentencing Hr’g Tr. at 64:3-4; 68:3-10, June 24, 2015, ECF

No. 97 (emphasis added). Before the restitution matter could be

resolved, on June 30, 2015, Hodge filed a notice of appeal. The

mandate from that appeal was issued October 12, 2017. Due to the

passage of two category five hurricanes through the Virgin

Islands in September 2017, which left most people without

electricity or communication, the mandate was not entered on the

docket until November 29, 2017. It was at the resentencing

occasioned by the mandate that the restitution discussion was

rejoined.

      The premises considered, it is hereby

      ORDERED that, by no later than 12:00 P.M. on May 15, 2019,

the parties shall each file a brief addressing (1) the Court’s

ability to order restitution at this stage in light of the

relevant caselaw, and (2) the accuracy of the restitution

amounts and payees identified in the United States’s July 8,

2015, filing.




                                    S\
                                         Curtis V. Gómez
                                         District Judge
